﻿152.	 Sir, I wish to say how happy I am to associate myself with the preceding speakers in welcoming with great satisfaction and friendship your election to the presidency of the thirty-second session of the United Nations General Assembly. In my view, that choice is fully in accord with the eminent qualities as a diplomat and statesman for which you are noted, and is a tribute to the Federal Socialist Republic of Yugoslavia, a sister country with which we have solid, friendly relations which were established at the beginning of our national liberation struggle and have since been consolidated. Your election also crowns the tireless efforts and dynamic action which you have constantly contributed to our Organization in the interests of the progress of our nations and of peace for mankind. In other words, your election represents to us a pledge of the devotion, effectiveness and success with which you will be guiding our work.
153.	May I also, through you, extend my sincere thanks to your predecessor, Mr. Hamilton Shirley Amerasinghe, the Permanent Representative of the Republic of Sri Lanka to the United Nations, who won general acclaim by the great skill with which he presided over the thirty-first session of our Assembly.
154.	May I be allowed to greet the United Nations Secretary-General, Mr. Kurt Waldheim, whom I am pleased once again to assure of our full co-operation. On behalf of the Government and people of the Republic of Guinea- Bissau, I offer him our congratulations on the noteworthy results constantly being achieved by the United Nations in the interests of our respective nations and of peace for mankind.
155.	I wish also to express my delegation's satisfaction at the admission to the United Nations of the Socialist
Republic of Viet Nam, a country which is both our brother and our friend. Viet Nam, which represents to us the finest example of a people's courage, self-abnegation and love of freedom, has finally taken its rightful place in this comity of nations. To attain that place it has had to make innumerable sacrifices in defence of the principles of our Organization. Hence its admission is, in our view, a historic event and a step forward in the achievement of the objectives of our Charter and of the principle of the universality of the United Nations. I am sure that the brother-people of Viet Nam, for which we have deep admiration, will enrich the United Nations through its remarkable qualities and, above all, its long and dynamic experience in the struggle for peace.
156.	The entry of the Republic of Djibouti into this great United Nations family is a source of pride for all African peoples and for the world at large, which has followed with interest and supported with admiration that people's struggle for independence. We hope that the international community will give the people of Djibouti all necessary assistance in the defence and consolidation of its independence.
157.	Since the thirty-first session, there has been but little substantial change in the problems confronting mankind. Our Organization, despite its praiseworthy efforts, has not managed to give real impetus to international detente. The conflicts which persist here and there should encourage us to unite our co-operative efforts in the search for just and durable solutions.
158.	Once again the oppressed peoples send us an appeal, made urgent by their sufferings, to join them, basing ourselves firmly on the fundamental principles of our Organization, in their search for the necessary ways and means of achieving the complete eradication of all vestiges of colonialism, oppression, injustice and racism.
159.	For our part, we bear in mind as a constant factor in our efforts respect for human rights, equality and the right of peoples to self-determination and the choice of their own destiny. We are all the more attached to these principles because they are indissolubly linked to the documents of international law of the United Nations: the Charter, the Universal Declaration of Human Rights, the Convention on the Prevention and Punishment of the Crime of Genocide, the Declaration on the Granting of Independence to Colonial Countries and Peoples and the resolutions of the General Assembly and the Security Council.
160.	The people of Guinea-Bissau, who throughout a long armed struggle for national liberation and at the cost of many sacrifices gained their independence and right to freedom, feel as their own the bitter trials undergone by its brothers in southern Africa, and therefore follow with particular interest the developments in that part of the world.
161.	That is why we feel that the United Nations must show more unity and invite Member States to respect and apply its decisions rigorously in order to be able to make an effective contribution to the struggle for peace, and give it wider dimensions and greater impetus.
162.	Since we are unanimous in recognizing and condemning unjust, inhuman and criminal nature of racism, let us also be unanimous in focusing our efforts unreservedly on the struggle against this scourge of the world.
163.	Armed struggle is a necessity, the only means and the only path which can lead the people of southern Africa towards total and real liberation. This means the intransigent defence of the sacred principles with which the international community as a whole is identified. We cannot deny their justice; we cannot refute their objectivity.
164.	The people of South Africa, by rejecting the policy of apartheid and struggling against it with all their force, are defending our own freedom, that of mankind as a whole, which can only be the achievement of all men, without distinction as to race, creed or philosophical belief.
165.	In other words, we -have responsibilities which we must assume in full, bringing to the peoples of southern Africa assistance in accordance with their needs, intensifying it whenever circumstances and the extension of the struggle so demand.
166.	First of all, we must concert our efforts to prevent, by all means possible, a situation in which South Africa would be in a position to use the atomic bomb in order to perpetuate its system of exploitation and oppression. We are aware of this danger, which may have catastrophic consequences, but our apprehension must not be taken to mean anything other than an urgent appeal to countries which, for trade, political or other reasons, feel they must ignore or breach the decisions of the United Nations concerning the supply of equipment, technology and fissionable material to the racist regime of South Africa. There is no guarantee ensuring the use of such technology for peaceful purposes in that country, in view of the inhuman and criminal nature of its regime.
167.	By stepping up our assistance to the oppressed people of South Africa, we should also be contributing to the struggle of the liberation movements in Namibia and Zimbabwe. Only the triumph of the freedom fighters can put an end to the illegal occupation of Namibia by the racist Government of South Africa.
168.	SWAPO, which is the only legitimate representative of the Namibian people, must be assisted effectively and supported by our Organization in all its efforts to eliminate totally South African domination. We firmly hope that soon, through the concerted actions of the freedom fighters and the international community, the true sons of that country can take their place in this Assembly beside us.
169.	The recent decision of the Heads of State and Government at the OAU Assembly in Libreville to recognize the Patriotic Front as the sole representative of the people of Zimbabwe, is not only a clear reflection of the common will of the African States to concentrate their efforts on concerted and more effective action in. support of the freedom fighters of Zimbabwe, but we believe also an appeal from the OAU to the other peoples of the world, and in particular to the United Nations, for active solidarity in support of that brother people.
170.	In view of the repeated acts of aggression on the part of Ian Smith's mercenaries against Mozambique, Zambia and Botswana, acts of aggression which we forcefully condemn, we cannot fail to stress the urgency and the imperative need to co-ordinate our political, diplomatic and material support for the Patriotic Front.
171.	This is all the more essential since it is true that only an increase in the fighting strength of the Patriotic Front, which needs considerable material and financial resources, can really halt the perfidious acts of terrorism and barbarism carried out by the Rhodesian racists against the front-line countries.
172.	The OAU Assembly, at the end of its proceedings in Libreville, also took a vital decision: to convene in the near future an extraordinary session on Western Sahara. This session is most timely, because it is a question of reaffirming, in accordance with the principles and resolutions of the United Nations and the OAU, the inalienable right of peoples to self-determination.
173.	We are convinced that this session will offer good prospects for a final solution of the problem.
174.	But my Government has not forgotten that it is the peoples themselves that determine their future, and no one has the right to impose solutions on them. The peoples will choose, according to the circumstances, the best way to seize their liberty, because independence in the long run must be won.
175.	That is why it is essential, in our opinion, that at the next extraordinary session on the question of Western Sahara the gap between rhetoric and reality be closed and only the voice and the higher interests of the Saharan people should prevail.
176.	The position of my Government in regard to this problem is clear and can only take the form of militant and active solidarity with the Frente POLISARIO and unflinching support for the cause so valiantly defended by the Saharan people/It is history itself, the history of the heroic struggle of peoples for their independence, which inspires us and encourages us in this course.
177.	We should also like to express solidarity with the people and Government of the Comoros, in view of the illegal occupation of part of their national territory by the former colonizing Power. The occupation of Mayotte in contravention of the principles governing international relations is an infringement of the sovereignty of the Comoros and calls for an urgent solution to restore the full rights of the Comorian people in defence of their territorial integrity and unity.
178.	The situation in the Middle East remains one of the essential concerns of my Government. The heroic struggle of the Palestinian people for its most legitimate rights continues to merit particular attention and deserves the total support of all the peoples of the world. How could it be otherwise, indeed, since we are well aware of the worst oppressions and the subjection of the people of Palestine and committed as we all are to the principles of the United Nations Charter, to the defence of man and his right to freedom, peace and well-being?
179.	Faced with the stubborn refusal of Israel to respect and apply the repeated recommendations of the international community, faced with the arrogance of the successive Governments of that country, which, as in a relay race, passes the stick and entrenches itself ostentatiously in the most reactionary positions, the international community must take steps to adopt a more realistic and consistent strategy. Indeed, only the continuous pressure of our concerted forces can speedily produce concrete results and make a positive contribution to the triumph of the struggle of the Palestinian people.
180.	The flood of blood and tears caused by the annexationist policy of the Government of Israel, far from dampening the liberating zeal and the determination of the freedom fighters of the Palestine Liberation Organization, undoubtedly produce new forces, daily more capable of annihilating the chains of oppression.
181.	We feel that we must tell this Assembly yet again that in the opinion of our Government any negotiated solution of the problem must have as an indispensable pre-condition the recognition by Israel of the inalienable right of the Palestinian people to a homeland, to freedom and to progress on the one hand and to the evacuation of the Arab territories occupied since 1967 on the other.
182.	Although we recognize the importance of the positive contribution such a country can make to the much desired settlement of the conflict, there can be no substitute for the legitimate representative of the Palestinian people-that is to say the Palestine Liberation Organization, which, more than anyone else, defends the interests of this brother people. I should like to say again from this rostrum that the Government and people of the Republic of Guinea-Bissau support totally and unconditionally the sacred cause of the brother people of Palestine.
183.	Last year, on the occasion of the thirty-first session of the General Assembly, I raised with some apprehension the question of East Timor and said how concerned my Government was by the situation in that country. Today we have to say that, despite the appeal from the United Nations to Indonesia that country, deaf and insensible, continues its illegal occupation of East Timor, and thousands of the people of Timor, women, children and the aged, are dying or still suffering from the fire and the arrogant boots of the Indonesian armed forces.
184.	This unjust war was imposed on a people which, after having known and endured the long dark night of colonialism were calmly preparing to face courageously the no less terrible problems of development and constitutes in our opinion a flagrant violation of the principles of the United Nations Charter. The very idea that, for reasons of political, military or economic convenience, a country can annex another independent country and trample underfoot the most elementary principles governing human relations is inadmissible and calls for the strongest possible condemnation. In our opinion the United Nations must take appropriate measures with a view to going to the assistance of the people of East Timor who, under the leadership and the impetus of the Frente Revolucionaria de Timor Leste Independente, is conducting a heroic struggle to repel the Indonesian aggressors and to build a land of peace and progress.
185.	But it must be emphasized that in this war it is not simply a matter of the interests of the victims of aggression and of the aggressors: there are also other interests at stake which are better concealed because they are more perfidious in nature, and they should be brought into the open and condemned with equal severity. The Government and people of the Republic of Guinea-Bissau firmly support FRETILIN and the people of Timor in their struggle for true independence and express again their unflinching solidarity with the Democratic Republic of East Timor.
186.	The United Nations once again will have to deal carefully with the situation in Chile, where despite many appeals to the Chilean authorities from the international community urging them to restore and safeguard the rights, the freedom and the well-being of the people of Chile by observing the principles of the Universal Declaration of Human Rights, the Government of that country continues, with total disdain for human values, to bludgeon and make martyrs of the Chilean people. We feel that the United Nations can do more to help the Chilean people who, in extremely difficult conditions, are carrying on an exemplary struggle for their freedom and for the return of democracy.
187.	The situation in Cyprus demands that we redouble our efforts and work for the maintenance of the independence, sovereignty and territorial integrity of the island, inspired by the constant dynamic activity and wisdom of the man who was and will remain one of the greatest figures in the struggle for peace, the late President Makarios. On behalf of the Government and people of the Republic of Guinea-Bissau I should like to take this opportunity to pay an appropriate tribute to his stature, his merits, his talents and his valour.
188.	We hope that the two Cypriot communities, Greek and Turkish, thanks to their will to maintain peace, will arrive at a lasting agreement which will guarantee a brotherly coexistence respecting the rights of all citizens of the Cypriot State.
189.	We have often proclaimed our attachment to the ideals of peace and progress of the United Nations but above all we have expressed our confidence in the unshakable will of the international community to fight for the maintenance of world peace and security. This confidence is further strengthened by the conviction that all Member States are aware of the importance of peace for the progress of their peoples.
190.	We have always followed with great interest the debates in this Assembly concerning this problem and have shared the concerns of the international community in the face of the imminent dangers inherent in the proliferation of nuclear weapons. Our apprehension is justified because it must be noted that the arms race has not slowed down but has even become a contagious disease which, if not tackled swiftly and effectively, may have disastrous, indeed incalculable, consequences for mankind as a whole.
191. Military budgets, although apparently diminishing in official debates and statistics, have not lost their increasingly alarming proportions. It is true that the United Nations has made remarkable efforts to inform world opinion of the problem and to extend its dynamic action to all the nuclear-weapon States.
192.	Today, when we are talking about the neutron bomb, a weapon which is undoubtedly of terrible destructive capacity, it is well to recall that this action, which we firmly support, could not really have truly satisfactory results if it is confined to the simple aim of checking an expansion or proliferation of nuclear weapons.
193.	What we also have to contemplate-and urgently in our opinion-is, through a stage-by-stage negotiation process, total and complete disarmament and the destruction of those weapons which, as long as they exist, are a threat to mankind.
194.	Thus, we welcome the forthcoming convening of a special session of the General Assembly on disarmament, the importance and the pressing need for which we fully appreciate.
195.	We hope, for our part, that the international community will be able, through constructive discussion, to create the basis essential to the signing of a general agreement on the limitation, indeed the destruction, of nuclear weapons.
196.	I wished to mention some of the dangers threatening international security, but the situation currently prevailing in Africa also deserves special attention from us. Africa, despite its differences and peculiarities, is above all a geopolitical whole which history has forged into a vigorous and at the same time sensitive body. The only frontiers in Africa are artificial ones, and no African people, regardless of its economic potential, can ensure its happiness, well- being and development by ignoring the problems affecting its neighbours. It is the very interdependence of African States which is at once their weakness and their strength- which means that any problem, any intra-African conflict, however grave, can always be given a peaceful solution based in African wisdom. This tradition is one of the major strengths of our continent and has largely contributed to the establishment of the OAU and has made it an effective instrument in the search for peaceful solutions to problems which sometimes divide African States.
197.	The OAU Charter embodies a set of principles the observance of which, by all member States, constitutes the pre-condition and the guarantee for a united Africa, committed to the construction of progress in peace.
198.	The major upheavals currently affecting the economic bases of international relations affect all countries and, above all, the developing countries. That is, in any case, why we are all responsible for finding a way out of this situation. But it is not enough to take partial measures to plaster over the existing system. The present system of international economic relations is long out of date, and is detrimental to our interests. It has to be replaced by another system, one that is more just and more equitable. To do this what is needed is not evolution but really revolution.
199.	The proliferation of contacts should be continued and closer co-operation between developed countries with different economic and social systems should be extended to the international community as a whole and thus provide a basis for development towards a new form of economic, trade and technological relations based on national complementarity and establishing the conditions for fuller development in accordance with our needs and potential.
200.	Indeed, one must look increasingly for solutions taking precisely into account the differences in political and economic systems at the end of the twentieth century. New methods, concepts, rules and institutions must be found, harmonized, agreed to and applied, so that, finally and in practical terms, we can start along a path ensuring satisfaction and the meeting of the legitimate aspirations of all peoples, with no discrimination whatsoever. It is well known that these aspirations are being expressed through claims for independence and equality in international relations and for the establishment of economic conditions which make it possible for everyone to live in peace by restoring to the majority of mankind the rights to which they are entitled:
201.	This claim is basically each country's sovereign right to dispose of its natural resources, including the right to nationalize them; the need to introduce into this system of international economic relations instruments which will ensure compensation and make it possible to set up special protective funds against dislocations on the world market; the need to develop a code of conduct for the transfer of scientific and technological discoveries, it being understood that we have to facilitate the access of the developing countries to modern technology, which they-must be able to use on advantageous terms; the need to reinvigorate the search for supplementary sources of financing for economic and social progress in the developing countries.
202.	These claims are nothing new. They were in particular set forth in the Economic Declaration of the Fourth Conference of Heads of State or Government of Non- Aligned Countries in Algiers in 1973. We can find them again in a number of United Nations documents and in documents of other international bodies. They were restated in the Manila Declaration by the Ministerial Conference of the Group of 77 and in the Economic Declaration and Action Programme for Economic Cooperation of the Fifth Conference of Heads of State or Government of Non-Aligned Countries, the proceedings of which were held at Colombo from 16 to 20 August 1976. But to date they still meet with the organized opposition of the industrialized countries, particularly the most powerful among them. This was clearly shown once again at the North-South Conference at Paris, where the refusal of those countries to arrive at a general agreement caused those proceedings to fail. The reasons were many. The most important, doubtless, is that the industrialized Powers are seeking to safeguard their position of domination in the world economy. However, it should be added that the developed countries are also becoming increasingly aware of the fact that such a policy is getting them nowhere. Hence, among the industrialized States the decision has been taken to undertake some initiatives with respect to a dialogue with the developing countries.
203.	One thing is certain: these industrialized countries have themselves admitted the need to reform the existing international trade and monetary system. So it is not a matter of an unexpected attack on the interests of the industrialized capitalist Powers, but an inevitable measure taken in the interests of all. The deficit of the developing countries, which derives from the discrimination they suffer in the international economic system, is continuing to worsen in disquieting proportions. Needless to say, this worsening is a supplementary burden for those countries whose indebtedness is known to us all and which was clearly one of the concerns of the Colombo Conference.
204.	The major documents adopted at different international conferences bear witness to our will, as non-aligned countries, to enter into a dialogue with the developed countries in order to establish more equitable relations in the world. But over and above this willingness, we are working for the rapid establishment of a new international economic order.
205.	The Colombo documents offer in themselves a more dynamic basis for this resumed dialogue. We are also thinking in particular of the Economic Declaration and the Action Programme for Economic Co-operation. That is of course understandable when we realize that the principles of those documents reflect the broadest interests of the peoples and give the policy of peaceful coexistence, mutual assistance, solidarity and active co-operation an economic basis resting on both the Charter of the United Nations and that of the non-aligned movement.
206.	In view of the seriousness of the problems we are facing, the developing countries are more than ever aware of the imperative need to devote their energies to the consolidation of their national independence and the strengthening of their front-line struggle for the final eradication of the existing arrangements for economic exploitation The action of the non-aligned countries at the Conferences of Belgrade, Cairo, Lusaka and Georgetown, the decline of colonialist or neo-colonialist groups, the strengthening of the unity of action of the Group of 77 on the basis of the provisions of the Algiers Charter and the Declaration of Lima and the action taken for regional co-operation or integration, are so many stages on the way from passive claims to the active affirmation of the will of the developing countries to rely first and foremost on their own resources, individually and collectively, to assume responsibility for the defence of their fundamental interests and to organize their development by and for themselves.
207.	It should be recalled here that there is a sacred principle, according to which every country has a right to adopt the economic and social system which it regards as the most advantageous to its development, and that States have an inalienable right to exercise their national sovereignty over their natural resources and over all the economic activities of the country. We feel that any infringement of those rights or of the right of each State to exercise effective control over its natural resources and their exploitation by the means most consonant with its own circumstances-including nationalization and the transfer of ownership to nationals-is contrary to the purposes and principles of the United Nations Charter and is an obstacle to the development of international co-operation and the maintenance of international peace and security.
208.	It would be unrealistic to think that there could be any true equality between donors and recipients, or that our political emancipation could have any reality without economic independence obtained through co-operation in equality and mutual respect.
209.	These are the considerations we wished to bring to the attention of our Assembly.
210.	May I, in closing, repeat on behalf of my delegation that we are willing to contribute to the search for a just solution to the problems affecting the international community, and we wish to state that we hope to see the thirty-second session of the General Assembly of the United Nations achieve satisfactory results and thus satisfy our joint will to work for international peace and security.
 

